December 22, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
      DEBRA C. GUNN, MD, OBSTETRICAL AND GYNECOLOGICAL
     ASSOCIATES, P.A., AND OBSTETRICAL AND GYNECOLOGICAL
                   ASSOCIATES, PLLC, Appellants

NO. 14-14-00112-CV                      V.

   ANDRE MCCOY, AS PERMANENT GUARDIAN OF SHANNON MILES
          MCCOY, AN INCAPACITATED PERSON, Appellee
               ________________________________

      This cause, an appeal from the judgment signed November 4, 2013, in favor
of appellee Andre McCoy, as permanent guardian of Shannon Miles McCoy, an
incapacitated person, was heard on the transcript of the record. We have inspected
the record and find error in the judgment. We therefore REVERSE the judgment
and REMAND the cause for a new trial in accordance with this court’s opinion.
If, however, McCoy files in this court a remittitur of $159,854.00, as to the award
for Shannon McCoy’s future medical expenses, within 20 days after the issuance
of our opinion, we instead will modify the trial court’s judgment to reduce the
award of future medical expenses to $7,082,549.00 and affirm the judgment as
modified.

      We further order that all costs incurred by reason of this appeal be paid by
appellee Andre McCoy.

      We further order this decision certified below for observance.